United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                         April 20, 2016 
                                                 
No. 13‐3327                                           
                                                      
PAYSUN LONG,                                         Appeal from the United States District 
Petitioner‐Appellant,                                Court for the Central District of Illinois.
                                                      
               v.                                    No. 1:11‐cv‐1265‐MMM 
                                                      
KIM BUTLER,                                          Michael M. Mihm, 
Respondent‐Appellee.                                 District Judge. 
                
                                                        

                                       O R D E R 
                                              
       The petition for rehearing en banc is granted. The panel’s opinion and judgment 
are vacated. 
        The court directs the parties to file supplemental briefs addressing the effect of 28 
U.S.C. §2254(d)(1), the subject of Part III of the petition for rehearing en banc. The court 
solicits the parties’ views on the question whether at the time the conviction became final 
it was “clearly established” that the principle of Napue v. Illinois, 360 U.S. 264 (1959), and 
its successors, applied under the circumstances of this litigation. When addressing that 
question,  the  parties  should  consider  the  appropriate  level  of  generality  at  which  to 
understand what rules Napue and its successors stand for. See, e.g., Woods v. Donald, 135 
S. Ct. 1372 (2015); Lopez v. Smith, 135 S. Ct. 1 (2014); Nevada v. Jackson, 133 S. Ct. 1990 (2013). 
        Appellantʹs opening brief is due on May 18, 2016, appellee’s response on June 8, 
2016,  and  any  reply  brief  on  June  22,  2016.  The  principal  briefs  must  not  exceed  7,000 
words, and the reply (if any) 3,500 words. 
       By separate order the court will set a date for oral argument.